fe

CAHILL & PERRY, P.C.

    

Cahill 43 Truinbull Street
New Haven, CT 06519
& Perry, P.C. Tel’ 203-777-1000
Attorneys At Law Faxt 203-865-5904
www.trainiaw.com Now York Office |
Chrysler Buildayg. , .
Scott E. Perry, Esq 405 Leungton Avenuc, 26U4 Floor
» New York, NY 10174. gfe ae :
scot@trainlaw.com Tel (212) 453 7300 he a, r
kG B.
Boston Office ~ “G
July 1 4 2024 470 Atlantic Avenue, 4th) Floor v
sO oRDERER” 02210
217-2920
VIA ECF

PLEASE REPLY TO NEW HAVEN OFFICE

Hon. George B. Daniels, U.S.D.J. : .
Daniel Patrick Moynihan The status conference is adjourned from

500 Pearl Street July 13, 2021 to August 31, 2021 at 9:45 a.m.

New York, New York 10007-1312 ali a ae

YUL G4

RE: Miquel Torres vs. Metro-North Railroad Vuuwery
C.A, No. 1:20-cv-10782-GBD

 

Dear Judge Daniels:

This joint letter is a status report and request for adjournment of the July 13,
2021 status conference.

The plaintiff and defendant responded to the opposing party's first set of
interrogatories and requests for documents in May 2021. in June, the defendant
indicated that it intends to admit liability. The defendant intends to depose plaintiff on
the issue of damages after receipt of all medical records directly from his medical
providers, After the plaintiff is deposed, the defendant may have an independent
medical examination done of the plaintiff.

The plaintiff is scheduled to be examined by his own retained medical expert on
July 9, 2021 and expects to disclose the retained medical expert's report by August 21,
2021. The plaintiff also intends to depose one or two representatives of the defendant's
Occupational Health Services Department in July/August. The plaintiff does not intend
to depose any medical expert that may be disclosed by the defendant.

The parties respectfully and jointly request an adjournment of the status
conference currently scheduled for 9:45 a.m. on July 13, 2021 to a later date to be set
by the Court.

Respectfully,

4 ’ f
/ 8 #

Alan Muraidekh

 
